Citation Nr: 9903187	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of 
coccidioidomycosis, including tracheal stenosis and 
obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
September 1952.  

This appeal arises from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied service connection for 
coccidioidomycosis (valley fever) and tracheal stenosis with 
obstructive sleep apnea.  

The Board noted that the issue was previously characterized 
as service connection for chronic lung disease, to include 
residuals of coccidioidomycosis (valley fever).  The veteran 
has not limited his claim to a lung disorder, but has 
included tracheal stenosis and sleep apnea.  These 
disabilities clearly include the upper respiratory system as 
well as the lungs.  The Board also noted that the RO in its 
October 1994 rating action denied service connection not for 
a lung disorder, but service connection for 
coccidioidomycosis and the residuals claimed by the veteran, 
tracheal stenosis and obstructive sleep apnea.  For that 
reason the issue has been phrased as it appears on the title 
page.  


FINDING OF FACT

The veteran's currently diagnosed tracheal stenosis, 
obstructive sleep apnea and pulmonary hypertension are not 
shown to have been present in service or to be related to 
coccidioidomycosis or any other incident in service.


CONCLUSION OF LAW

A respiratory disorder, including tracheal stenosis, 
obstructive sleep apnea and pulmonary hypertension, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations.  To establish service 
connection for a claimed disability, the facts, as shown by 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Veterans Appeals (Court) has 
pointed out that establishing service connection generally 
requires medical evidence of a current disability, see 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992); medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). 

Factual Background.  The veteran's DD Form 214 reveals that 
he entered the service in December of 1948.  He enlisted for 
a period of three years.  He was separated from the service 
in September 1952.  There is nothing on the DD Form 214 which 
indicates that the veteran was discharged due to any physical 
disability.  

When the veteran was examined for service in December 1948, 
clinical evaluation of the veteran's lungs revealed no 
significant abnormality.  On his Report of Medical History 
the veteran checked that he had a history of pneumonia.  

December 1949 service medical records reveal that the veteran 
had acute pharyngitis due to an unknown organism.  He had a 
cold and sore throat for two days.  He developed chills and a 
fever.  In August 1951 the veteran again was noted to have a 
sore throat.  

Service medical records from March 1952 reveal that the 
veteran had a sore throat and an injected right tonsil.  His 
cervical nodes were palpable.  He was given penicillin for 
three days and an aspirin gargle.  

On May 26, 1952, the veteran was admitted for treatment of 
pharyngitis.  The admission note reveals that the veteran had 
the onset of a sore throat, fever and chills starting the 
previous day.  His temperature was 102.6 degrees.  There were 
white patches on his pharyngeal lymphoid tissue.  On May 29th 
he was noted to be asymptomatic and afebrile.  The history of 
the illness noted sore throat, malaise, chills, fever and one 
episode of emesis.  There were no "C.V." symptoms, cough or 
chest pain.  Physical examination noted that the pharynx was 
mildly edematous and red.  His chest was clear to percussion 
and auscultation.  A throat culture revealed alpha hemolytic 
streptococci, gammahemolytic streptococci, staphylococcus 
citreous, staphylococcus albus, N. sicca and N. flavescens.  

Service separation examination in August 1952 revealed no 
abnormality of the lungs or chest.  The examiner noted that 
the veteran had had several colds and that he had a sore 
throat.  He had had a tonsillectomy in 1940.  On his Report 
of Medical History the veteran denied ever having shortness 
of breath.

A VA examination was performed in December 1980.  Examination 
of the respiratory system revealed that the lungs were clear.  

In January 1989 a VA examination was performed.  The veteran 
complained of "Desert fever."  He gave a history of being 
treated for sleep apnea by a private physician from December 
1984 to January 1985.  Examination of the nose, sinuses, 
mouth and throat was negative.  Examination revealed that the 
lungs were clear.  Breath sounds were active in all lung 
fields.  There were no wheezes or rales.  X-rays revealed 
that the lungs were clear.  The impression was negative chest 
X-rays for the patient's age.  

VA treatment records in May 1990 noted that the veteran was 
being treated for hypertension and had increased dyspnea on 
exertion.  In January 1991 the veteran told a VA examiner 
that he was concerned about panting when he exerted himself.  
November 1991 VA records noted that the veteran got short of 
breath with rapid vigorous walking.  He was being treated for 
hypertension.  

VA chest X-rays taken in March 1992 found that the lungs were 
clear.  The impression noted was normal findings.  

In May 1993 the veteran reported to VA examiners that he had 
increased shortness of breathe over the previous nine months 
or so.  He was only able to walk 50 to 100 feet.  He did not 
have a cough, but had the flu most of the winter.  
Examination revealed that his lungs were clear.  Chest X-ray 
was within normal limits.  Pulmonary function tests were 
suggested.  

June 1993 VA records reveal that the veteran complained of 
dyspnea, tightness in the anterior chest and numbness to just 
below the elbow.  The physician noted that there was no 
evidence of lung disease of significant severity to cause the 
veteran's symptoms and wondered if the dyspnea was related to 
anxiety.

The veteran was admitted to the VA hospital in July 1993.  He 
was complaining of shortness of breath.  He had had 
intermittent shortness of breath for the past year and a 
half.  He complained of dyspnea with even mild exertion.  
Even going to the bathroom caused him to be short of breath.  
He described his shortness of breath as a sensation that 
someone was trying to strangle him.  The dyspnea was progres-
sively worsening to the point that he could only walk one 
block before becoming dyspneic.  He also had paroxysmal 
nocturnal dyspnea, and a dry cough with no sputum production.  
The veteran also complained of chest pain.  Examination 
revealed that the chest was clear to auscultation without 
wheezing or crackles.  Pulmonary function tests were carried 
out, with findings consistent with central airway 
obstruction.  CT scan of the neck area revealed a right 
supraglottic polyp, but no stenosis was noted.  However, X-
rays of the neck area revealed approximately 50 percent 
stenosis in the subglottic area.  It was the area where the 
veteran had a tracheostomy over 12 years before.  Pulmonology 
was consulted and a bronchoscopy performed.  It revealed 
tracheal stenosis.  The fiberoptic bronchoscopy report 
revealed an impression of a subglottic obstruction of the 
trachea.  A sleep apnea study was recommended and 
consideration of either a laser of the trachea, or surgical 
resection and re-anastomosis of the stenotic area.  The 
principal diagnosis was dyspnea, secondary to tracheal 
stenosis.  

A pulmonary function test performed at the VA in July 1993 
revealed a central airway obstruction, which was unchanged 
for two and a half years.  

In August 1993 the veteran spent the night in a VA sleep 
laboratory.  A September 1993 interpretation of that study 
reflects that the veteran exhibited evidence of severe 
obstructive sleep apnea with recurrent 
obstructive/apneas/hypopneas that contributed to nocturnal 
desaturation and disruption of sleep.  Weight loss was 
recommended.  

VA X-rays in August 1993 revealed that the lungs were clear.  
The chest showed poor inspiratory effort.  There were no 
infiltrates and/or evidence of vascular congestion.  

In September 1993 VA records reveal that the veteran had 
hypertension and was known to have obstructive sleep apnea.  
He was status post tracheostomy, which had closed up.  An 
ear, nose and throat examiner had again found obstructive 
sleep apnea.  The veteran was complaining of dyspnea on 
exertion without chest pain.  

VA records from November 1993 reveal that the veteran 
complained that his breathing was much worse.  The examiner 
noted tracheal stenosis and exercise induced hypoxemia.  The 
veteran was still very dyspneic.  He had sleep apnea.  
Evaluation in the hospital revealed tracheal stenosis.  The 
lungs were clear to auscultation.  The assessment was 
tracheal stenosis.  December 1993 VA pulmonary function tests 
revealed normal spirometry.  

Records of a December 1993 VA hospitalization reveal that the 
veteran was complaining of three months of progressive 
shortness of breath and chest tightness with minimal 
activity.  A cardiac catheterization revealed no significant 
coronary artery disease.  The veteran had normal LV systolic 
function and mild pulmonary hypertension.  

A VA examination was performed in April 1994.  The following 
interval history was recorded.  In 1980 shortness of breath 
was diagnosed.  He was treated at the VA Medical Center.  The 
veteran described having sleep apnea.  He had been using a 
continuous positive airway pressure machine and oxygen as the 
occasion required.  He had also had multiple throat cultures.  
He had a tracheostomy tube in place because of the sleep 
apnea, which was then removed.  He was told that some short-
ness of breath could be related to a stricture in that area.  
There had been multiple procedures for fatty tissue removal 
in the neck and upper soft palate.  He had been told multiple 
times to lose weight, but said that he "can't."

In a letter dated in June 1994, the veteran's family 
physician stated the following:

(The veteran) has a long history of 
chronic lung disease which was 
precipitated by an eight month admission 
when he was in the service for desert or 
valley fever.  Patient developed 
significant chronic pneumonitis and 
scarring with chronic hypoxia, 
development of pulmonary hypertension and 
labile hypertension.  

(The veteran's) medical problems are 
directly related to his chronic lung 
disease and in fact he has had signifi-
cant improvement in his symptoms with the 
simple addition of being placed on 
continuous nasal oxygen and use of a 
calcium channel block for control of his 
hypertension which accidentally 
significantly improved his pulmonary 
hypertension clinically.  

(The veteran) has done all he can for his 
sleep apnea, but his chronic lung disease 
and the requirement for oxygen have left 
him at a distinct disadvantage and he is 
now in a position of being told that the 
VA will no longer provide his oxygen for 
him because it is "not service 
connected."  I strongly object to this 
conclusion and feel that (the veteran's) 
chronic medical problems relate directly 
to his chronic lung disease which is 
directly attributable to his prolonged 
hospital admission for severe pneumonia 
and pneumonitis from coccidioidomycosis 
which caused his desert or valley fever 
when he was stationed in Arizona.  

In a letter received in April 1995, the veteran's sister 
wrote the following:

I am a sister to [the veteran].  In 1952 
my brother ... and sister-in-law ... were 
expecting their first child and had asked 
me to come to their home in Peoria, Az. 
to help with the baby when he arrived.  A 
couple of months before the baby was born 
I learned that my brother Robert had 
become very ill and was in the hospital 
at Luke Air Force Base for a while and 
the Drs. were not sure what the problem 
was at first but finally diagnosed it as 
Valley or Dessert fever.  The Drs. told 
him at that time, the only way to recover 
from the disease was complete bed rest 
for 6 weeks or leave the Valley.  [The 
veteran] chose to take early discharge 
from the Air Force and return to 
Willington, Ks a short time after their 
son was born.  This disease caused him 
shortness of breath and temperatures a 
lot of the time and just didn't have the 
energy he had before the attack.  It is 
my belief that this disease has caused 
many health problems all through his 
life.  

In July 1995 a Pulmonary Function Test was performed at the 
VA.  The testing indicated normal spirometry.  

November 1995 VA records include an impression of 
deconditioning (?), "occult" COPD (certainly not bad), 
doubt MTX lung toxicity (?).  

A May 1996 VA Pulmonary Function Test revealed reduced lung 
volumes.  The FVC and FEV were decreased following exercise 
although the ratio was unchanged.  The flow loops pre and 
post exercise with truncation were consistent with extra-
thoracic obstruction versus suboptimal effort.  The examiner 
noted that the FVC and FEV were markedly decreased when 
compared with July 1995.  

In May 1996 VA records noted that the veteran had been on 
methotrexate for the past year and a half.  The examiner's 
impression was that he was not sure what was going on.  The 
decreased FEV and FVC with preserved ratio and decreased lung 
volumes were quite concerning for a drug induced lung 
disease.  The examiner decided to stop the methotrexate which 
he had been prescribed for treatment of psoriasis.  

July 1996 VA records include an impression of "doubt cardiac 
cause of dyspnea given apparent negative coronary angiogram 
in Wichita."  The examiner noted that the veteran needed to 
lose weight.  Shortness of breath was possibly secondary to 
deconditioning as well.  

An August 1996 VA Pulmonary Function Test revealed normal 
spirometry.  August 1996 VA records of treatment revealed 
that the VA examiner's impression was that the most likely 
cause of the shortness of breath was deconditioning.  The 
examiner doubted that pulmonary disease, vascular disease or 
emboli were the etiology of the veteran's problems.

The veteran and his spouse gave testimony at a hearing in 
November 1996.  The veteran and his wife testified that they 
were married in June of 1951.  The veteran asserted that he 
was hospitalized for desert fever at Luke Air Force Based 
just prior to his separation from the service.  The veteran 
stated that the doctor sat them down and said that he had 
valley fever.  He said it was a lung condition.  The only way 
to get rid of it was to lay flat on his back for six months.  
They recommended him for an early discharge.  The veteran's 
wife said that she was concerned about him because of the 
high fevers he was running.  They admitted the veteran and 
told his wife not to come back because it might be polio and 
she was pregnant at the time.  She said that the veteran's 
sister was there when the doctor mentioned that he had valley 
fever.  The veteran said that ever since then he had been 
short of breath.  Any kind of exercise and he breathed like a 
race horse.  His principal symptom in service had been the 
fever.  He first noticed shortness of breath after he got out 
of service, probably six or eight months after he was out of 
service.  His wife indicated that these symptoms had been 
noticeable at that time.  The veteran indicated that to the 
best of his knowledge his private physician had not seen his 
service medical records.

A Pulmonary Function Test performed at the VA in July 1997 
revealed a moderate restrictive defect.  There was 
improvement noted in spirometry after bronchodilator therapy.  
A mild reduction was noted in lung volumes.  Compared to 
previous studies on May 1996, FVC and FEV were reduced, but 
FEV/FVC was essentially the same and TGV and DLCO were also 
essentially unchanged.

The veteran was accorded an examination for disability 
evaluation purposes by a pulmonary consultant in July 1997.  
The examiner stated that with regard to the veteran's 
complaints in 1952, review of the claims folder shows that 
the veteran had fever, chills, sore throat and headaches, but 
that there was no reported shortness of breath, cough, chest 
discomfort.  Further, there were no neurologic symptoms or 
evidence of arthritis or rash.  The examiner noted that the 
veteran had a history of obstructive sleep apnea, and was 
status post uvulopalatopharyngoplasty (UPPP) and 
tracheostomy.  He also had tracheal stenosis and had been 
diagnosed with hypertension.  Examination of the respiratory 
system revealed that the lungs were clear with no wheezes, 
rales, rhonchi and no egophony.  The examiner noted that May 
1995 X-rays revealed no infiltrates, a normal cardiac 
silhouette size and no pulmonary venous congestion.  The 
examiner diagnosed air flow limitation, due to tracheal 
stenosis and to partially reversible air flow obstruction by 
pulmonary function tests obtained on July 25, 1997.

The pulmonary consultant who examined the veteran in July 
1997 stated that there was no evidence on record review of 
any prior pneumonia or coccidioidomycosis (valley fever).  
The examiner reported that the lack of a history of shortness 
of breath at the time of the illness in 1952, as well as the 
lack of cough, chest discomfort, or skin rash, argued against 
severe coccidioidomycosis or coccidioidal pneumonia, but that 
the veteran's symptoms of chills and sore throat may as 
likely as not have been due to a partial or arrested form of 
coccidioidomycosis.  The pulmonary specialist concluded that 
there was no evidence of any pulmonary sequelae to the 
claimed coccidioidomycosis and that there was no evidence 
that current respiratory complaints had their onset during 
the veteran's military service.


Analysis.  As an initial matter the Board notes that the 
veteran's claim for service connection is well grounded.  In 
determining whether a claim is well grounded the supporting 
evidence is presumed to be true.  See King v. Brown, 5 Vet. 
App. 19 (1993).  In this case the veteran presented evidence 
of an upper respiratory infection in service, a current 
diagnosis of respiratory disorders and a letter from his 
private physician which provides a nexus between the in-
service respiratory infection, claimed to be 
coccidioidomycosis, and his current respiratory disorders.

The claims folder includes evidence of air flow limitation, 
tracheal stenosis, sleep apnea and pulmonary hypertension.  
The question is whether or not any current respiratory 
disability is causally related to the veteran's military 
service.  

A careful review of the service medical records does not 
reveal any evidence of coccidioidomycosis in service.  There 
are no references to pneumonia or hypertension in service.  
The veteran's private physician and the VA examiner have both 
indicated that pneumonia, a skin rash, a cough and chest 
discomfort would be indications of possible 
coccidioidomycosis in service.  The service medical records 
clearly indicate that during the veteran's three day hospital 
stay for treatment of pharyngitis he did not have a cough or 
chest discomfort.  The only reference to a skin rash in 
service appears in service medical records for treatment of 
rubella.  

The Board is cognizant of the fact that the regulations do 
not require that a disability be diagnosed in service in 
order for service connection to be granted.  38 C.F.R. 
§ 3.303.  The regulations do specify that all the evidence 
including that pertinent to service must establish that a 
disease was incurred in service.  

The veteran, his spouse and sister have all stated that the 
veteran had valley fever in service and that this is what 
they were told by a doctor at that time.  Those statements 
are inconsistent with the diagnosis noted in the service 
medical records and the veteran's service separation 
examination.  Neither the veteran, his spouse or sister is 
competent to provide a diagnosis or determine the etiology of 
the veteran's symptoms.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  They are competent to report the symptoms they 
observed and what they heard.  However, the Court has pointed 
out that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The veteran 
and his spouse testified that the veteran first had shortness 
of breath after service separation.  The veteran indicated he 
has consistently had shortness of breath since about 1953.  

The Court in Savage v. Gober, 10 Vet. App. 488 (1997), set 
forth chronicity and continuity standards for establishing a 
well-grounded claim.  The Court held that the continuity of 
symptomatology provision of § 3.303(b) did not require that 
there be medical-nexus evidence relating the veteran's 
present disability to service, otherwise the continuity of 
symptomatology provision would simply be a nullity.  
Nevertheless, because it would not necessarily follow that 
there is a relationship between any present disability and 
the continuity of symptomatology demonstrated, the Court held 
that medical evidence was required to demonstrate such a 
relationship unless such a relationship is one as to which a 
lay person's observation was competent.  

The veteran submitted a statement from his private physician 
which emphatically stated that his current respiratory 
disorders had their origins in service.  It is clear that the 
veteran's private physician relied on history given by the 
veteran to form his opinion as to the etiology of the 
veteran's respiratory disorders.  In his testimony the 
veteran indicated that his private physician had not seen his 
service medical records.  The private physician based his 
opinion on a history of a prolonged hospitalization for 
treatment of pneumonia in service.  The service medical 
records reveal no such event.  The veteran was treated not 
for pneumonia but for pharyngitis for three days.  The only 
reference to pneumonia in the service medical records was the 
veteran's notation on his Report of Medical History at 
service entrance indicating a preservice history of 
pneumonia.  

The Court has held that in cases where a physician relied on 
history as related by the appellant, the physician's 
diagnosis can be no better than the facts alleged by the 
appellant.  In Swann v. Brown, 5 Vet. App. 229, 233 (1993), 
the Court found that the Board was justified in being 
skeptical of doctor's diagnoses which were based on the 
appellant's narratives that were clearly inconsistent with 
the record.  

In weighing the probative value of the opinion of the 
veteran's private physician the Board has noted that the 
physician assumed facts that are clearly inconsistent with 
the contemporaneous medical records in service.  For that 
reason the opinion is of little probative value.

As noted above the veteran's testimony is considered 
competent as to his symptoms and continuity of symptomatology 
following service.  What is missing in this case is competent 
evidence that relates the symptomatology which the veteran 
experienced in service and thereafter to his present 
condition.  See Savage v. Gober, 10 Vet. App. at 495-98.  The 
pulmonary specialist who examined the veteran in July 1997 
and who review the documented history of this case, to 
include the service medical records, concluded that even if 
the veteran's symptoms in 1952 had been due to a partial or 
arrested form of the coccidioidomycosis, there was no 
evidence of any pulmonary sequelae to the claimed 
coccidioidomycosis and there was no evidence that current 
respiratory complaints had their onset during the veteran's 
military service.  Thus, even if the Board assumes that the 
veteran had coccidioidomycosis in service as the VA examiner 
has indicated may be likely, there still is no indication 
that it would have caused the development of the veteran's 
current respiratory disability, to include tracheal stenosis, 
obstructive sleep apnea or pulmonary hypertension.  
Therefore, service connection for residuals of 
coccidioidomycosis, including tracheal stenosis, obstructive 
sleep apnea and pulmonary hypertension, is not warranted.


ORDER

Service connection for residuals of coccidioidomycosis, 
including tracheal stenosis, obstructive sleep apnea and 
pulmonary hypertension, is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 14 -
